Citation Nr: 1234397	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  11-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include entitlement to compensation under 38 U.S.C.A. § 1151 due to treatment at a VA facility for surgery to remove a mass on the lung.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1974 to February 1976.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that, in a March 2012 rating decision, the RO denied the Veteran's request for a compensable rating for his service-connected bilateral hearing loss.  The Veteran submitted a notice of disagreement (NOD) with regard to this denial, and a Statement of the Case (SOC) was issued in August 2012 wherein the Decision Review Officer (DRO) re-adjudicated the claim and confirmed the previous denial of a higher rating for the service-connected bilateral hearing loss.  However, the claimant has not submitted a substantive appeal (Form 9) in connection with this claim, and, in fact, in a statement date stamped as received on August 27, 2012, the Veteran indicated that he wished to withdraw his claim seeking a compensable rating for his hearing loss.  Accordingly, the Board concludes that no issue pertaining to the Veteran's hearing loss is currently in appellate status.  

The Board also notes that the Veteran requested a videoconference hearing before a Veterans Law Judge.  Before a hearing could be scheduled, the Veteran submitted his hearing election forms (dated in June 2011 and August 2011) cancelling his hearing request and asking that his claims file be sent to the Board for review.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.702(e) (2011).  


FINDING OF FACT

On August 27, 2012, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran that he wished to withdraw from appellate review his appeal of his claim for service connection for a respiratory disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for treatment at a VA facility for surgery to remove mass on lung.  
CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for a respiratory disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for treatment at a VA facility for surgery to remove mass on lung, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

In the June 2010 rating action, the RO denied the claim for service connection for a respiratory disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for treatment at a VA facility for surgery to remove mass on lung.  In the June 2010 NOD, the Veteran disagreed with the RO's denial of his claim and indicated that his current respiratory condition was a result of the medical treatment he received at the VA.  In May 2011, the Veteran perfected a timely appeal with respect to this issue.  

In a handwritten statement, date stamped as received on August 27, 2012, the Veteran expressed his desire to withdraw his appeal for his claim for "1151 for my lung."  In addition, in a formal statement, also date stamped as received on August 27, 2012, the Veteran, through his duly authorized and appointed representative, expressed his desire to withdraw from appellate review his claim seeking "entitlement to service connection for the removal of mass on left lung under [38 U.S.C.A. § 1151]" (emphasis added).  The Board notes that another representative from the same Veterans Service Organization (VSO) issued a VA Form 646, dated on August 28, 2012, which attempts to continue the Veteran's appeal.  Just the previous day, however, the Veteran withdrew the entirety of his appeal.  

The regulation governing withdrawal of appeals, 38 C.F.R. § 20.204, is clear and unequivocal.  It provides that a withdrawal may be made by an appellant or authorized representative [38 C.F.R. § 20.204(a)]; must be in writing (unless on the record at a hearing), identify the veteran and appellant, and list the issue being withdrawn from appeal (unless the entire appeal is being withdrawn) [38 C.F.R. § 20.204(b)(1)]; must be filed at the Agency of Original Jurisdiction (AOJ) (unless the appellant has been notified that the file was transferred to the Board) [38 C.F.R. § 20.204(b)(2)]; and is effective (when filed with the AOJ) when received by the AOJ [38 C.F.R. § 20.204(b)(3)].  Under 38 C.F.R. § 20.204(c) the withdrawal is deemed a withdrawal of an NOD and of a substantive appeal (if filed), but does not preclude filings of a new NOD and substantive appeal as to the issues withdrawn, "provided such filings would be timely under these rules if the appeal withdrawn had never been filed."  

Here, the Veteran's written withdrawal of both the service connection and 1151 aspects of his appeal was received at the St. Louis RO at 9:16 A.M. on August 27, 2012.  Under the governing regulation (outlined above), it became effective upon receipt by the AOJ/RO.  Thereafter, there was no longer a pending appeal to the Board in the matter of the claim for service connection for a respiratory disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for treatment at a VA facility for surgery to remove mass on lung.  

In view of the Veteran's expressed desire, the Board concludes that further action with regard to his claim for service connection for a respiratory disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for treatment at a VA facility for surgery to remove mass on lung, is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

ORDER

The appeal of the issue of entitlement to service connection for a respiratory disorder, to include entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for treatment at a VA facility for surgery to remove mass on lung, is dismissed.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


